  4:19-cr-03119-JMG-CRZ Doc # 34 Filed: 08/13/20 Page 1 of 1 - Page ID # 51




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:19CR3119

    vs.
                                                         ORDER
MICHAEL GONZALEZ,

                 Defendant.


     IT IS ORDERED:

     1)    Defendant’s motion for temporary modification of pretrial release,
           (Filing No. 33), is granted.

     2)    Defendant is permitted to travel from his residence in Michigan to
           Lincoln, Nebraska on August 18, 2020 to attend a hearing before
           this Court on August 19, 2020, at 10:00 a.m. Following the hearing,
           he is permitted to travel to Joliet, IL, completing his trip back to
           Michigan the following day, and arriving at his residence by 12:00
           p.m. (noon) on August 20, 2020. Electronic monitoring can be
           disabled during the trip, but it shall be reinstalled on August 20,
           2020.

     3)    On or before August 14, 2020, Defendant shall provide information
           to pretrial services outlining contact numbers, and his transportation
           and lodging arrangements for the trip.

     August 13, 2020.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
